MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision:  2021 ME 50
Docket:    PUC-21-36
Argued:    September 8, 2021
Decided:   October 12, 2021

Panel:          STANFILL, C.J., and MEAD, GORMAN, JABAR, HUMPHREY, and HORTON, JJ.



                                   JENNIFER GAMAGE et al.

                                                   v.

                           PUBLIC UTILITIES COMMISSION et al.


HUMPHREY, J.

         [¶1] Jennifer Gamage and ten other residential customers of Central

Maine Power Company (collectively, the CMP customers)1 appeal from a Public

Utilities Commission order dismissing their complaint alleging that CMP

committed unreasonable practices by delivering notices threatening

disconnection during the November 2020 to April 2021 winter season of the

COVID-19 pandemic. We affirm the Commission’s decision.2




   1 The other customers are Alyssa Philbrick, Karen Doughty, Melissa Deleskey, Tammi Look, Nick
Pelletier, Pauline Nelson, Henry Lavender, Sarah Levine, Karen George, and Lisa McLeod.
   2 Although we ordinarily will not hear an appeal when an issue is moot because it has lost its

controversial vitality and a decision would not provide “any real or effective relief,” In re Involuntary
Treatment of K., 2020 ME 39, ¶ 9, 228 A.3d 445 (quotation marks omitted), we address this appeal
despite the passage of the winter of 2020 to 2021 to provide future guidance on a question of great
public concern, A.S. v. LincolnHealth, 2021 ME 6, ¶ 8, 246 A.3d 157.
2

                                I. BACKGROUND

      [¶2]   The facts are entirely procedural and are drawn from the

Commission’s record. On March 16, 2020, due to public health concerns arising

from the COVID-19 pandemic, the Director of the Commission’s Consumer

Assistance and Safety Division (CASD) declared an emergency moratorium on

all disconnection activity, including the issuance of disconnection notices and

service disconnections, by electric transmission and distribution (T&D) and

other utilities. Investigation of an Emergency Moratorium on Disconnection

Activities, No. 2020-81 (Me. P.U.C. Mar. 16, 2020). Following the institution of

the moratorium, the Commission opened multiple inquiries related to the

duration of the moratorium and invited comments from interested persons.

The Commission considered comments submitted by the Office of the Public

Advocate, eight T&D utilities, multiple other utilities, and a utility association.

The Commission received additional comments after it published a draft order.

      [¶3] Some of the T&D utilities that commented argued that rescinding

the moratorium before winter would allow customers to become current on

payments before the Commission’s established winter-disconnection rules

began to apply and would prevent customers from accruing two winters’ worth

of arrearages with little or no recourse for the utilities. The Public Advocate
                                                                                3

urged the Commission to keep the emergency moratorium in place through the

winter.

      [¶4] By order dated September 17, 2020, the Commission lifted the

emergency moratorium effective on November 1, 2020.               Public Utilities

Commission, Emergency Moratorium on Disconnection Activities Due to

COVID-19 Pandemic, No. 2020-81 (Me. P.U.C. Sept. 17, 2020). In its order, the

Commission summarized the requirements of its winter-disconnection rules,

which restrict the utilities’ ability to disconnect residential customers’ service

but anticipate that the customers will pay a reasonable portion of their bills to

avoid accumulating arrearages.       See 65-407 C.M.R. ch. 815, §§ 1(C)(3),

10(L)(3)(a)(ii) (effective Feb. 23, 2020). The Commission determined that a

November 1, 2020, end date for the moratorium would allow a transition

directly to the winter-period procedures, which prohibit disconnection

between November 15 and April 15 without CASD approval and which require

fourteen days’ written notice before disconnection. See 65-407 C.M.R. ch. 815,

§§ 2(HH), 10(D)(2), 10(M)(4). The Commission decided to end the moratorium

because it was concerned about customers’ accumulation of unmanageable

debt, customers’ inability to access certain federal funds in the absence of
4

disconnection notices, and the potential for an increase in rates due to the

utilities’ resulting uncollectible debts.

          [¶5] On December 21, 2020, well after the twenty-day reconsideration

period for the September order, see 65-407 C.M.R. ch. 110, § 11(D) (effective

Nov. 26, 2012), the CMP customers filed a complaint with the Commission

alleging that they had either received notices threatening disconnection or

feared receiving disconnection notices because they were behind in payments

to CMP, see 35-A M.R.S. § 1302(1) (2021).3 They alleged, citing section 1302(1),

that sending notices threatening disconnection during the winter of the

pandemic, when COVID-19 case numbers were rising, amounted to an

“unreasonable” practice by CMP that the Commission must investigate. As

relief, the CMP customers requested that the Commission

    • find that CMP’s disconnection practices during the winter “and the
      pendency of the Covid-19 pandemic” were unreasonable,

    • reinstate the earlier moratorium on disconnection,

    • order CMP to suspend the sending of any disconnection notices through
      April 15, 2021, and

    • order that the reinstated moratorium be publicized.




    3   The customers did not allege that CMP had in fact disconnected any of their electricity.
                                                                             5

         [¶6]   At the Commission’s invitation, CMP filed a response on

December 31, 2020. CMP argued that the relief the CMP customers sought was

truly a request for the Commission to reconsider its September order to rescind

the moratorium; that the CMP customers had an issue with the Commission,

not CMP; and that the CMP customers’ complaint was without merit because

CMP had done all that was expected of it under the applicable statutes, orders,

and rules. Also on December 31, the Public Advocate filed a response and urged

the Commission to amend its September order to reinstate the moratorium and

require that any email notice threatening disconnection include information

about the programs in place for assistance with utility payments.

         [¶7] On January 3, 2021, the CMP customers responded that their

complaint was not an attempt to amend the September order but was instead

focused on disconnection threats made as COVID-19 cases began to rise

following the issuance of that order. The CMP customers argued that, in those

particular circumstances, the disconnection notices were unreasonable and the

Public Advocate’s proposal to require CMP to send information about

assistance with any threat to disconnect service would not dispel customers’

fears.
6

        [¶8] Three days later, CMP responded that the relief requested by the

Public Advocate went beyond the scope of the CMP customers’ complaint and

would affect other utilities, that its outreach process already included providing

information about payment assistance, that the broad relief sought by the CMP

customers would not be a proper cure for any unreasonableness of the

disconnection notices, and that there is already a special, exacting process in

place for winter disconnection.

        [¶9] The Commission dismissed the CMP customers’ complaint as being

“without merit” because the disconnection notices complied with the

applicable statutes, orders, and rules.             Id. § 1302(2).        The Commission

concluded      that     the    Public     Advocate’s       proposed       change      to   the

disconnection-notice requirements was not properly addressed in the CMP

customers’ proceeding.4

        [¶10] The CMP customers timely appealed to this Court. See 35-A M.R.S.

§ 1320 (2021); M.R. App. P. 2B(c)(1), 22(a).




    4 The Commission additionally recommended that customers receiving a disconnection notice
contact their utility company to obtain information about assistance and payment arrangements or
dial 211 to determine eligibility for assistance.
                                                                                 7

                                II. DISCUSSION

      [¶11] To decide this appeal, we (A) explain the standard of review;

(B) summarize the applicable statute and our previous construction of it;

(C) review the cases in which the Commission, and we, previously applied the

statute; and (D) apply the law to review the decision on appeal.

A.    Standard of Review

      [¶12] We review a decision of the Commission deferentially and will

disturb it only if the Commission has abused its discretion or failed to “follow

the mandate of the [L]egislature, or to be bound by the prohibitions of the

constitution.” Friedman v. Pub. Utils. Comm’n, 2016 ME 19, ¶ 10, 132 A.3d 183

(quotation marks omitted). “While it is true that a court will defer to an

administrative agency’s construction of a statute administered by it, that

deference must yield to the fundamental approach of determining the

legislative intent,” and we look “to the wording of the statute and the legislative

objective of the statute.”    Agro v. Pub. Utils. Comm’n, 611 A.2d 566, 569

(Me. 1992) (quotation marks omitted). Thus, we will review whether the

Commission erred in construing 35-A M.R.S. § 1302 or abused its discretion in

dismissing the complaint.
8

B.    Previous Statutory Construction

      [¶13] By statute, ten aggrieved persons may file a written complaint with

the Commission to allege that a “practice or act of a public utility is in any

respect unreasonable, insufficient or unjustly discriminatory.” Id. § 1302(1).

When such a complaint is filed, the Commission, “being satisfied that the

petitioners are responsible, shall, with or without notice, investigate the

complaint.” Id.

      [¶14] If, however, “the commission is satisfied that the utility has taken

adequate steps to remove the cause of the complaint or that the complaint is

without merit, the complaint may be dismissed.” Id. § 1302(2) (emphasis

added). The term “without merit” has particular meaning in this context: “the

phrase ‘without merit’ must be understood to mean that there is no statutory

basis for the complaint, i.e., that the PUC has no authority to grant the relief

requested or that the rates, tolls, or services are not ‘in any respect

unreasonable, insufficient, or unjustly discriminatory . . . or inadequate.’” Agro,

611 A.2d at 569 (quoting 35-A M.R.S. § 1302(1)).             Thus, although the

Commission must “promptly and seriously consider consumer complaints

brought to its attention through a section 1302 complaint,” and may not “ignore
                                                                             9

complaints on the basis of expediency,” the complaint may be dismissed if it

does not have “some substantive merit.” Id.

      [¶15] If an issue has already been considered and determined not to have

merit, we will affirm the Commission’s decision to dismiss a ten-person

complaint raising that issue. See Friedman v. Pub. Utils. Comm’n, 2012 ME 90,

¶ 12, 48 A.3d 794. A complaint should not be dismissed, however, if it contains

any issues that were considered but not determined. See id. ¶¶ 9-11.

C.    Cases Applying Section 1302(2)

      [¶16] In only two cases have we reviewed the Commission’s dismissals

of complaints based on section 1302(2). See Agro, 611 A.2d 566; Friedman,

2012 ME 90, 48 A.3d 794. In the first, the complaint alleged that a telephone

company was charging residents in the Gray/New Gloucester area tolls for

calling Portland, while not charging residents in similarly situated

communities, and that communities surrounding Portland had to pay tolls to

call the Gray/New Gloucester area but not to call Portland. Agro, 611 A.2d at

568. The Commission did not conclude that there were no cognizable issues or

that the complaint lacked a factual basis, but it nonetheless dismissed the

complaint, concluding that the issues raised should be addressed in other

matters that were pending or anticipated: (1) a matter opened to consider
10

alternative service plans to address geographically based rate inequities, (2) a

matter addressing allegations of excess profits by the telephone company, and

(3) an anticipated comprehensive rate case. Id. at 568-69.

      [¶17] We held in Agro that the Commission had dismissed the complaint

based on expediency—not a lack of merit—in violation of section 1302(2).

Id. at 569-70. We concluded that “the PUC cannot dismiss outright . . . a

complaint that the PUC admits has substantive merit, solely on the basis that it

does not deserve separate consideration.” Id. at 570.

      [¶18] In our other opinion reviewing the Commission’s application of

section 1302(2), we reviewed the Commission’s dismissal of a complaint that

sought, among other things, an investigation into health and safety issues

arising from CMP’s installation of smart-meter technology that emitted radio

frequency radiation.    Friedman, 2012 ME 90, ¶¶ 1-2, 48 A.3d 794.          The

Commission concluded that it had considered and resolved the issue in an

earlier investigation into whether CMP’s refusal to allow individual customers

to opt out of smart-meter installation was unreasonable, insufficient, or

unjustly discriminatory. Id. ¶¶ 3, 9.

      [¶19] The Commission had expressly stated, in initiating the opt-out

investigation, that it was making “no determination on the merits of health,
                                                                               11

safety, privacy or security concerns.” Id. ¶ 10 (quotation marks omitted). And

in its order on a motion for reconsideration of the decision in the opt-out

proceeding, the Commission stated that it would not consider the health and

safety concerns because the appropriate entity to consider the health impacts

was the Federal Communications Commission in consultation with the Food

and Drug Administration. Id. Because the issue had specifically been excluded

from the Commission’s consideration in the earlier proceeding, we concluded

that that proceeding did not resolve the issues raised in the new complaint and

vacated the portion of the Commission’s decision that dismissed the

complaint’s request for an investigation into the health and safety issues. Id.

¶ 11.

        [¶20] As to other issues that were both considered and determined in

the opt-out proceeding, however, we affirmed the dismissal of the ten-person

complaint. See id. ¶ 12. As to those matters, it was “clear that those issues were

resolved.” Id.

D.      Review of the Commission’s Decision

        [¶21] Here, unlike in Agro, another proceeding has already occurred, and

we can, as in Friedman, determine whether the Commission, in that previous

proceeding, concluded that the issues later raised in the ten-person complaint
12

lacked merit. In the previous proceeding, which resulted in the Commission’s

September order, the Commission determined both (1) that the pandemic-

induced disconnection moratorium would end on November 1, 2020, and

(2) that the issuance of disconnection notices would be allowed as part of the

procedures set forth in the Commission’s winter-disconnection rules.

      [¶22] The subsequently filed ten-person complaint alleged no conduct

violating the Commission’s order or the applicable statutes or regulations.

Because there was no violation of law and the argument for an extended

moratorium on disconnections had been determined in the earlier proceeding,

the Commission did not err or abuse its discretion in dismissing the complaint

as “without merit.” 35-A M.R.S. § 1302(2); see Friedman, 2012 ME 90, ¶ 12,

48 A.3d 794.

      [¶23] Although the number of COVID-19 cases undisputedly increased

after the Commission’s September order, the order was premised not on ever-

fluctuating case counts but on transitioning from the circumstances that led to

the moratorium, when “schools and businesses were being shuttered, and

people were being asked to stay home,” toward “something of a new normal.”

The transition to which the September order was directed was underway

despite the spread of the disease, and the Commission did not err or abuse its
                                                                             13

discretion in dismissing the ten-person complaint based on its previous

determination that the allegations raised therein were without merit. See 35-A

M.R.S. § 1302(2).

        The entry is:

                           Decision of the Public Utilities Commission
                           affirmed.



Peter L Murray, Esq. (orally), Murray, Plumb & Murray, Portland; Alex S. Parker,
Esq., Trafton, Matzen, Belleau & Frenette, LLP, Auburn; and Sumner H. Lipman,
Esq., Law Office of Sumner Lipman, Scarborough, for appellants Jennifer
Gamage et al.

Amy Mills, Esq. (orally), Jordan McColman, Esq., and Mitchell Tannenbaum,
Esq., Public Utilities Commission, for appellee Public Utilities Commission

Carlisle Tuggey, Esq., and Richard P. Hevey, Esq. (orally), Avangrid Service
Company, Augusta, for appellee Central Maine Power


Public Utilities Commission Docket Number 2020-350
FOR CLERK REFERENCE ONLY